Citation Nr: 0017642	
Decision Date: 07/05/00    Archive Date: 07/11/00

DOCKET NO.  98-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1. Whether the veteran's claim for service connection for 
liver disease, to include hepatitis, is well grounded.  

2.   Entitlement to service connection for liver disease, to 
include hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel



INTRODUCTION

The veteran had active service from April 1972 to August 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision by the RO 
denying service connection for hepatitis.  On the veteran's 
March 1998 statement on appeal he requested a Board hearing 
at the RO.  He subsequently canceled that hearing scheduled 
on June 24, 1999.  A second Board hearing was scheduled on 
October 4, 1999 using video conferencing techniques, but the 
veteran failed to report for this hearing.  

This case was remanded by the Board in January 2000 in order 
that the RO could obtain clinical records relating to a 
December 1995 decision from the Social Security 
Administration awarding disability benefits.  That 
development having been completed, the case is again before 
the Board for further appellate consideration at this time.  

For reasons made evident below, the issue of entitlement to 
service connection for liver disease, to include hepatitis, 
will be discussed in the remand section of this decision.  


FINDING OF FACT

The veteran's claim for service connection for liver disease, 
to include hepatitis, is plausible.


CONCLUSION OF LAW

The veteran has submitted a well grounded claim for service 
connection for liver disease, to include hepatitis.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background.  

On the veteran's March 1972 examination prior to service 
enlistment, the abdomen and viscera were evaluated as normal.  
Review of the service medical records reveals no findings or 
diagnosis of any liver disorder, including hepatitis. On the 
veteran's June 1973 examination prior to service discharge, 
his abdomen and viscera were evaluated as normal.  

During VA outpatient treatment in February 1993 the veteran 
gave a history of pain and tingling in the feet for two 
years.  He also complained of bilateral foot swelling.  Later 
in February 1993, liver function tests were reported to 
abnormal.  During VA outpatient treatment in May 1993 it was 
noted that the veteran continued to drink alcohol despite 
elevated liver enzymes.  

After a VA hospitalization in May 1993 the diagnoses included 
alcoholic liver disease and small fiber neuropathy.  It was 
reported that the Hepatitis C antibody was reactive.  Upon a 
June 1993 VA hospitalization the diagnoses included alcoholic 
liver disease and Hepatitis C infection, with hypoglycemia 
secondary to liver disease.  

During a September 1993 medical consultation for liver 
disease, the veteran gave a history of pain and swelling in 
the feet and ankles in 1989 or 1990.  There had been no 
injury to the feet and ankles although he had done much stair 
climbing.  The veteran said that blood testing had then been 
performed about a year thereafter and showed a bad liver.  
The veteran also gave a history of liver problems about 10 
years earlier, which had been diagnosed as infectious 
mononucleosis.  Later he had been diagnosed with a bad liver 
based on liver studies.  The veteran denied jaundice and said 
that he had never had a transfusion, but admitted to alcohol 
abuse and a past history of intravenous drug use.  After 
physical evaluation during the current hospitalization, the 
assessments included probable alcoholic liver disease, and 
rule out chronic active hepatitis.  

While hospitalized by the VA in November 1993, a biopsy of 
the veteran's liver was performed based on elevated LFTs.  
The diagnosis was chronic hepatitis with elevated LFTs.  
Additional VA clinical records reflect subsequent evaluations 
and outpatient treatment with assessments, which included 
cirrhosis of the liver, status post alcohol use, and 
Hepatitis C.  

Of record are several statements from associates of the 
veteran, received in July 1994, which essentially reported 
that the veteran began to have difficulties with his feet in 
legs in the early 1990s.  

In a statement received in May 2000, a VA physician reported 
that the veteran asked him to write a statement that he 
contracted hepatitis while in the service.  The doctor noted 
that the veteran gave a history of being sexually active 
during service and also that he used intravenous drugs at 
that time.  The doctor said that, based on the veteran's 
history, it was possible that he may have contracted 
Hepatitis C during service, but it was not possible to 
definitely conclude on a medical basis when he contracted 
Hepatitis C.  The doctor also noted that the veteran was 
diagnosed as having cirrhosis of the liver around 1994 and 
1995, and he also had a history of heavy alcohol consumption 
from 1976 to 1990, with particularly heavy use from 1990 to 
1993.  The doctor said that either or both alcohol abuse and 
Hepatitis C could have caused cirrhosis of the liver.  

II. Legal Analysis  

Service connection may be granted for disability due to 
disease or injury incurred during wartime service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  Service 
connection may be granted for cirrhosis of liver if 
manifested to a compensable degree within one year following 
discharge from wartime service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991 & Supp. 1999); 38 C.F.R. § 3.307, 3.309 
(1999).  Service connection may be granted for disability 
diagnosed after service when the evidence indicates that it 
had its onset during service.  38 C.F.R. § 3.303(d) (1999).  

The threshold question in regard to the issues of entitlement 
to service connection for liver disease, including hepatitis 
is whether the veteran has met his burden of submitting 
evidence of a well-grounded (i.e., plausible) claim of 
service connection for this disability.  If not, the 
veteran's claim must fail and there is no duty to assist him 
in the development of these claims.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  As will be 
explained below, the Board finds that the veteran has 
submitted evidence sufficient to establish a well-grounded or 
plausible claim in regard to the issue of service connection 
for liver disease, including hepatitis.  

The Court has held that the veteran must submit evidence, not 
just allegations, in order for a claim to be considered well 
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  
When, as in this case, the issue involves questions of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements from the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim, as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In addition, the evidence must 
demonstrate that the veteran currently has a disability.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  According to a 
decision by the Court, a well-grounded claim requires 
competent evidence of a current disability (a medical 
diagnosis) of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Review of the record indicates that the veteran currently has 
liver disorders, including cirrhosis of the liver and 
Hepatitis C.  Therefore, the first criteria for a well 
grounded claim under Caluza has been met.  In this regard the 
Board notes that the cirrhosis of the liver has not been 
definitely linked to alcohol and/or drug abuse.  As such, 
service connection for cirrhosis of the liver would not be 
prohibited under the Omnibus Budget Reconciliation Act of 
1990.  

The Board notes that the service medical records contain no 
clinical evidence of any liver disorder, including hepatitis, 
and no liver disease was clinically demonstrated until the 
early 1990s, almost 20 years after service.  Nor has the 
veteran contended that symptoms diagnosed as hepatitis and/or 
cirrhosis in 1990 and thereafter were present in service or 
within the first post service year.  However, he has 
contended in more general terms that his liver disease 
developed during service.  Therefore, the second criteria for 
a well grounded claim for service connection under Caluza is 
considred to have been met.  Moreover, the record does 
contain competent medical evidence linking the veteran's 
current liver disorders to service.  The Board has considered 
the statement, discussed above, received from a VA physician 
in May 2000.  This statement does contain a medical opinion 
that the veteran's liver disabilities may have had their 
onset during service.  In view of a recent U.S. Court of 
Appeals for the Federal Circuit decision, the Board is 
constrained to conclude that what is an essentially 
indecisive medical statement, suffices to well ground this 
claim.  See Hensley v. West, No. 99-7029 (Fed. Cir. May 12, 
2000).


ORDER

The veteran's claim for service connection for liver disease, 
including hepatitis, is well grounded.  To this extent the 
appeal is granted.  


REMAND  

Since the Board has concluded in the above decision that the 
veteran has submitted a well grounded claim for service 
connection for liver disease, to include hepatitis, the VA 
has a duty to assist him in the development of this claim.  
38 U.S.C.A. § 5107(a).  

Accordingly this case is remanded to the RO for the following 
action:  

1. The RO should contact the veteran and 
ask him to submit the names, 
addresses, and approximate dates of 
treatment of all health care 
providers, VA and non VA, who have 
treated him for liver disease at any 
time since his discharge from the 
service.  When the veteran responds, 
and provides any necessary 
authorizations, the named health care 
providers should be contacted and 
asked to provide copies of all 
clinical records documenting treatment 
for liver disease, which are not 
already in the claims folder.  All 
records obtained should be associoated 
with the claims folder.  

2. Then, the veteran should be afforded a 
VA internal medicine examination to 
determine the nature and etiology of 
his liver disease, to include 
hepatitis.  All pertinent clinical 
findings should be reported in detail.  
The claims folder must be made 
available to the examining physician 
so that the pertinent clinical records 
can be reviewed in detail.  The 
examiner should state that he has 
reviewed the claims folder in his 
report of examination.  At the 
conclusion of the examination, and 
after a careful review of the clinical 
records, the examiner should express a 
medical opinion as to the following 
questions: (a) is it at least as 
likely as not that Hepatitis C 
developed in service or that it is 
otherwise related to service; (b) is 
it at least as likely as not that 
cirrhosis of the liver had its onset 
during service, or was manifested 
within one year after discharge from 
service, or is otherwise related to 
service.  

3. Then, the RO should review the 
veteran's claim for service connection 
for liver disease, to include 
hepatitis, on the merits.  If this 
benefit remains denied, the veteran 
and his representative should be 
provided a supplemental statement of 
the case and afforded a reasonable 
opportunity to respond.  The case 
should then be returned to this Board 
for further appellate consideration, 
if otherwise appropriate.  

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to obtain 
additional evidence and to comply with precedent decisions of 
the Court.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

